Citation Nr: 1708226	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, evaluated 10 percent disabling prior to March 1, 2008 and 30 percent disabling therefrom (exclusive of a temporary total convalescent rating from December 3, 2007 to February 29, 2008). 

2.  Entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 1994 and again from May 1995 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, (right knee disability).  The Veteran appealed the issue of entitlement to an increased rating.  A February 2008 rating assigned a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 , from December 3, 2007, and continued the prior 10 percent rating from March 1, 2008.  By rating decision of May 2009, the RO increased the 10 percent rating to 30 percent, effective March 1, 2008.  This increase did not constitute a full grant of the benefit sought, and the issue of an increased rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 1993).  

The issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009, was raised by the record.  After a June 2014 Board remand, the issues were addressed by rating decision of May 2016, denying entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009.  As they are inextricably intertwined with the issue on appeal, they remain reflected on the title page.  

The Board remanded the instant case for further development in September 2011 and July 2014.  


The issue of entitlement to an increased rating for service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, 30 percent disabling, since March 1, 2008, being remanded is addressed in the REMAND portion of the decision below.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDING OF FACT

Right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, prior to March 1, 2008 was productive of no more than flexion limited to 120 degrees and full extension.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 1, 2008 for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5258, 5260, 5261, 5262 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the increased rating claim, information concerning the VCAA duty to notify was sent to the Veteran in a letter in August 2006.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations in October 2006, and November 2007.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Service connection for residuals, right tibial osteotomy was granted in a rating decision of April 2001.  A 10 percent rating was provided.  In August 2006, the Veteran filed an increased rating for a right knee impairment.  By rating decision of November 2006, a 10 percent rating for residuals, right tibial osteotomy was continued.  A 10 percent rating is still in effect.  

The Veteran maintains that his right knee disability is more severe than currently rated.  

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

VA General Counsel has issued separate precedential opinions holding that a veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).  

Diagnostic Code 5262 provides for a 10 percent evaluation for malunion of the tibia or fibula with slight knee or ankle disability, a 20 percent evaluation exhibits a moderate knee or ankle disability, and a 30 percent evaluation for malunion of the fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a , Diagnostic Code 5262 (2016).  Nonunion of the fibula with loose motion requiring a brace warrants a maximum 40 percent evaluation. Id.  Nonunion is defined as the "failure of the ends of a fractured bone to unite." See Dorland's Illustrated Medical Dictionary at 1308 (31st ed. 2007).  

Total knee replacement is rated under 38 C.F.R. § 4.71a , DC 5055 as a knee replacement with prosthesis.  Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055. 38 C.F.R. § 4.71a , DC 5055.  

VA outpatient treatment records from July and August 2006 are associated with the claims file.  In July 2006, the Veteran was seen complaining of right knee pain.  He stated he had surgery on his leg years ago after military injury with repair of cartilage with cadaver cartilage; he also had to have tib/fib break with plates and screws to realign his leg.. Two weeks prior to examination, he started a new job as a waiter, lifting heavy trays of food, with lots of twisting and turning.  He complained of some swelling .to the area.  Pain was 6-7/10, worse at night.  He took Aleve without much relief.  The pain was described as constant, achy, and sharp when walking.  He was able to walk but had to limp as putting weight on it hurt more.  Examination of the right knee was stable with a well-healed scar of the mid patella.  There was mild effusion medial to the patella on the right without erythema, heat, or streaking.  The assessment was bursitis.  Later that evening, he was seen in the emergency room with constant pain of the right knee, with findings being swollen and tight.  In August 2006, he was seen for right knee pain, but indicated that the swelling had decreased.  Physical examination showed right knee with questionable effusion and good range of motion.  The assessment was right knee pain, history of osteochondritis dissecans.  He underwent an x-ray of the area and was referred to orthopedics.  

In September 2006, the Veteran was seen in the VA orthopedic clinic complaining of right knee pain.  His pain was 8/10 at its worst, 5/10 at its best.  He claimed difficulty sleeping, and use of Ibuprofen for pain.  He was recently prescribed Percocet for pain, but he stated that it did not help.  At the time of the examination, he was working as a loader, operating machinery.  He was able to tolerate this job with his condition.  Evaluation showed he walked without a limp.  He had mild effusion of the right knee.  It was not erythematous.  It was tender to palpation in the medial aspect and stable to varus and valgus stress.  He had active range of motion of 0 degrees to 120 degrees.  He had significant manual crepitus with patellar palpation.  X-rays showed articular irregularity of the lateral aspect of his medial femoral condyle in the right knee.  The diagnosis was degenerative joint disease of the right knee.  This is presumed to be the. site of his osteochondritis dissecans lesion.  He had hardware, in the medial. aspect of his tibial plateau, presumably from his prior osteotomy.  It was intact.  It was not loosened.  He had good joint line.  He had a good joint space throughout.  He had no other abnormalities on x-ray.  He had no laxity.  

Later that month, the Veteran was seen complaining of his right knee.  He stated that something was wrong with his knee and he wanted to find out that day.  He denied weakness and or numbness.  He had mild edema (chronic) with crepitation and no tenderness.  He had flexion accomplished to 120 degrees.  The assessment was right knee pain.  He was discharged home with Ibuprofen.  The day prior, he was seen complaining of his right knee giving out while cooking.  

The Veteran underwent a VA examination in October 2006.  He had a soft tissue injury in service in 1998.  He had two arthroscopic procedures without benefit and ultimately had a high tibial osteotomy.  These procedures did not help and he had a medical discharge in 2000.  Since service, he has been treated by VA and private physicians.  He was given a brace which he wore on a full-time basis.  He was noted to take Ibuprofen and Sulindac tablets on a daily basis.  He did not require the use of a crutch or cane.  He was previously employed in a casino and in a warehouse, which he was forced to quit because of his right knee.  On the date of the examination, he complained of right knee pain, 9/10.  This was aggravated by prolonged standing and walking.  He asserted his knee buckled and had swelling.  

Physical examination showed the Veteran walked with a marked limp.  He presented wearing a knee brace.  He was able to walk on tiptoes and heels, complaining of right knee pain while doing so.  Examination showed right knee moderate effusion.  Flexion was to 100 degrees and extension was zero degrees.  There was laxity of both collateral and cruciate ligaments.  The impression was chronic ligamentous instability of the right knee.  It was important to note that the Veteran's medical records were not available at the time of the examination.  

The Veteran was followed in PT and orthopedics in November and December 2006.  He related in November that he was doing PT exercises nearly every day and the pain and swelling had gone down.  Right knee pain was rated 7/10.  He stated he took Ibuprofen on a daily basis.  He was having a lot of grinding of the medial knee when his leg was swinging while walking.  Range of motion was 0 degrees to 128 degrees.  In December he stated that he continued to be seen in the clinic for the same continued complaints.  He had joint effusion.  He was released from PT for continuing pain.  

The Veteran was seen in January 2007.  He complained of tenderness in the medial femoral condyle.  There was no path laxity of the ligaments.  He had moderate joint effusion in his right knee with decreased range of motion.  

In July 2007, the Veteran was seen at VA for physical therapy (PT).  He reported that in June 2007, he had right arthroscopic surgery at the University of Kansas Medical Center.  He was awaiting on VA approval on implant to have surgery for osteochondritis dissecans.  He reported no pain or limitation of his right knee.  He did assert a lot of nonpainful grinding and popping when he moved his knee.  He ambulated into the PT clinic on his own power with no assistive device.  No antalgic gait.  Normal and smooth range of motion was shown during his gait.  No swelling of right knee with nonpainful flexion and no hyperextension of the right knee.  He was seen for one time PT for instruction of stretching and strengthening exercises.   

The Veteran underwent a VA examination in November 2007.  The examiner stated that he examined the Veteran the prior year in October 2006.  The Veteran was being treated by VA Kansas and University of Kansas Medical Center.  He had a cartilage biopsy performed at Kansas University Medical Center in June 2007.  He was scheduled for a cartilage transplant in December 2007.  At the time of the examination, he was taking hydrocodone three times a day.  He used a knee brace "most of the time", and used a crutch half of the time.  He was employed as a customer service representative at a bank.  This was a desk job wherein he used the telephone most of the time.  He missed two days of work in a year because of pain in his right knee.  At the time of the examination, he complained of pain which he rated 9/ 10.  This pain was increased with walking and climbing stairs.  He complained of grinding with bending of his knee.  The knee would pop and swell.  The knee buckled "every once and a while", but he had never fallen.  

Physical examination showed the Veteran walked with a slight limp, favoring his right knee.  He presented with a brace.  He was able to walk on his tiptoes and heels, but this accentuated the limp.  He was able to squat and duck walk.  There was no effusion or tenderness.  Flexion was accomplished repeatedly to 140 degrees and extension to 0 degrees.  The knee was stable to varus and valgus stress in complete extension but when taken to 15 degrees of flexion, there was slight laxity to a varus stress.  The impression was osteochondritis desiccans.  The examiner stated that when he evaluated the Veteran the year prior, the Veteran's file was not available for review.  "The examiner stated that he "missed the boat completely," on his diagnosis and evaluation.  The examiner stated that the Veteran's underlying problem had always been osteochondritis desiccans, and the laxity noted the prior year was due to the defect in the medial femoral condyle.  The Veteran's clinical findings were less impressive than the examiner had stated a year prior.  On the date of the examination, there was no effusion and ligaments were stable.  MRI showed ligaments were intact.  The examiner stated that his prior diagnosis of ligamentous injury was incorrect.  He did state that the Veteran had significant disability due to pain.  Fatigue, weakness, and lack of coordination were not complaints.   

VA outpatient treatment records from November 2007 to February 2008 were obtained and associated with the claims file.  Throughout, he complained of right knee pain.  The records were treatment records and PT records.  The most severe knee pain was 7/10.  In December 2007, he underwent surgery at Kansas University Medical Center.  

The Veteran's right knee disability is primarily rated under DC 5010-5262 for (5010) for arthritis by x-ray evidence and (5262) for impairment of the tibia.  The disability does not have its own disability rating.  He has been assigned a 10 percent rating based upon noncompensable limitation of flexion.  

In this case, the Veteran's flexion has not been limited at any time during the appeals period to less than 100 degrees in right knee.  These findings do not warrant a compensable rating under DC 5260 for limitation of flexion.  Although the right knee is noncompensable for flexion prior to March 1, 2008, there is x-ray evidence of arthritis, (which is shown as degenerative changes) and the right knee does warrant a 10 percent evaluation for limitation of motion under DC 5003, which is already the rating in effect at the time (exclusive of a temporary total convalescent rating).  Flexion limited to 30 degrees, necessary to warrant a 20 percent rating, has not been shown in the right knee at any time prior to March 1, 2008.  

Under DC 5261, a separate rating is warranted if extension limited to 10 degrees.  However, throughout the appeals period, extension has been full in the right knee, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted for the right knee.  Further, a 10 percent rating assigned under DC 5003 for noncompensable limitation of motion of a major joint may not be combined with a rating based on limitation of motion.  

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Although the Veteran complained of symptoms of instability at the October 2006 VA examination, there was no medical evidence indicative of instability.  Therefore, no rating for instability is warranted.  

The Board has considered the applicability of other potential diagnostic codes for the right knee that provide for higher ratings.  As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula, other than slight in degree, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5262, or 5263, respectively. 

The evidence also does not show knee symptoms best rated as dislocated cartilage, with frequent episodes of pain, swelling, and effusion, which would warrant a 20 percent rating.  An October 2006 MRI, showed hardware intact.  Therefore, no evaluation is warranted under DC 5258.

Prior to March 1, 2008, the Veteran had not undergone a right TKA.  Therefore, he did not warrant a minimum rating of 30 percent under DC 5055, prior to March 1,2008.  . 

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for more than a 10 percent rating for his service-connected right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant, prior to March 1, 2008.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected right knee disability is worse than the rating he currently received prior to March 1, 2008.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 47.  He is not, however, competent to identify a specific level of disability of the disability on appeal according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the right knee disability is evaluated.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board first notes that since the assigned ratings for musculoskeletal disabilities must also include the impact of functional limitation, the assignment of the appropriate rating already contemplates many factors that are outside the specific rating criteria.  As such, only in the most unusual circumstances would the rating criteria for musculoskeletal disabilities ever be inadequate, and such unusual circumstances are not shown here.  Similarly, when considering the right knee disability that applies terms such as "slight," "moderate" or "marked," these terms are so general that virtually any relevant information could be (and was) considered. 

Moreover, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the 10 percent assigned.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321 (b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, because the Veteran is only service-connected for his right knee disability, nothing in Johnson changes the above reasoning.  

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability prior to March 1, 2008 due specifically to his service-connected right knee disability.  

ORDER

An evaluation in excess of 10 percent for right knee osteochondritis desiccans, status post right tibial osteotomy, arthroscopic surgery with debridement and Carticel transplant since March 1, 2008, is denied. 


REMAND

The Veteran alleges that his service-connected right knee disability, since March 1, 2008, is more severe than currently evaluated.  

VA last examined the Veteran to determine the current (then) severity of his service-connected right knee disability in November 2011.  Although the November 2011 VA examination was adequate at the time, the Veteran's representative has maintained that this examination is stale, and has requested that VA reexamine the Veteran to determine the current manifestations of his right knee disability.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition, such as the argument in the present case.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, in addition to the Veteran's complaints of worsening symptoms, the Board notes that the last VA examination is over five (5) years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence regarding the Veteran's right knee since March 1, 2008, and associate those records, if any, with the claims file.  

2.  Following completion of the above, schedule the Veteran an appropriate examination to determine the current severity of the Veteran's right knee disability.  All indicated tests and studies should be performed, to include x-ray studies and range of motion findings, and the examiner should review the claims file prior to completing the report.  The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.   

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issue of increased rating for the right knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should be returned to the Board for appellate consideration of the issue on appeal.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


